Title: To James Madison from William C. C. Claiborne, 6 November 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


6 November 1802, “Near Natchez.” “I have this day drawn upon you, for the sum of Eighty dollars, payable at five days sight to Ferdinand L. Claiborne, merchant at Natchez, or to his order.” Explains that he paid this sum to Samuel May “for going express from Natchez to Nashville, as will appear from the vouchers enclosed” [not found]. The letters that May carried “communicated the late proceedings at N. Orleans which being interesting to the United States, I thought it my duty to forward my despatches by express, since at that time there was an interruption in the mail between Natchez & Nashville.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:222.



   
   Ferdinand L. Claiborne (1773–1815) was William C. C. Claiborne’s older brother (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 1:283 n. 1).


